       ,'.



AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                               FILED
                                                                                                                    FEB 1 82020
                                        UNITED STATES DISTRICT COUR"                                           CLERK. U.S. DISTRICT COURT
                                                                                                            SOUTHERN ~;yTRICT OF CALIFORNIA
                                           SOUTHERN DISTRICT OF CALIFORNIA                                  BY                        DEPUTY

               UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                   V.                                  (For Offenses Committed On or After November 1, 1987)

                 Luis Alberto Vasquez-Pavon                               Case Number:          19-cr-04981-AHG

                                                                       Marina Lillian Hemi
                                                                       Defendant's Attorney
USM Number                         91909298

•-
THE DEFENDANT:
~ pleaded guilty to count(s)            I OF THE SUPERSEDING INFORMATION

D   was found guilty on count( s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                           Count
Title & Section                     Nature of Offense                                                                    Number(s)
8 USC 1325(a)(l)                    Improper Attempted Entry by an Alien (Misdemeanor)                                       1




    The defendant is sentenced as provided in pages 1 through                    2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)

l:!sl Count(s) Underlying Information                            is         dismissed on the motion of the United States.

        Assessment : $
[:gj    Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
        waived and remitted as uncollectible.
D       JVTA Assessment*: $
        • Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
~   No fine                    •
                              Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                      Fehruarv 18 2020
                                                                      Date oflmposition of Sentence



                                                                      HON. ALLISON H. GODDARD
                                                                      UNITED STATES MAGISTRATE JUDGE
i
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                Luis Alberto Vasquez-Pavon                                               Judgment - Page 2 of2
    CASE NUMBER:              l 9-cr-04981-AHG

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     4MONTHS.




     •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




    •      The defendant is remanded to the custody of the United States Marshal.

    •      The defendant must surrender to the United States Marshal for this district:
           •    at
                     --------- P.M.                               by----------------
           •    as notified by the United States Marshal.

          The defendant must surrender for service of sentence at the institution designated by the Bureau of
    •     Prisons:
           •    on or before
          •     as notified by the United States Marshal.
          •     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
    I have executed this judgment as follows:

          Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

    at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STATES MARSHAL



                                                                                                        19-cr-04981-AHG
